DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  

Status of claims
Canceled:
12-13
Pending:
1-11 and 14-20
Withdrawn:
3-4, 9 and 17-18
Examined:
1-2, 5-8, 10-11, 14-16 and 19-20
Independent:
1, 7 and 15
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
Priority is claimed to as early as 6/3/2014 via a continuation in part.


Withdrawal / revision of objections and/or rejections
The following rejections and/or objections constitute the complete set applied to the instant application.

Claim Objections
Claims 1, 7 and 15 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following issues are objected to:
Claim
Recitation
Comment
1, 7, 15
obtaining... the-vibration
Incorrect hyphen
1, 7, 15
selecting... given set
The two terms "given" and "set" appear redundant.




Claim Rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 5-8, 10-11, 14-16 and 19-20 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1, 7, 15
A method... a cycle...

outputting the cycle of the physiological signal...
The recited "cycle" is unclear.  A periodic signal having a "cycle" may possess several properties, e.g. peak amplitude, period, etc.  If what is intended by the instantly recited "cycle of a physiological signal" is the period or cycle time of the signal, then this may be recited.  Similarly, throughout the claim including in the final "outputting" step, it is not clear what value is required, i.e. how to interpret "cycle" in the recited context.  Since a periodic signal constituting a "cycle" has multiple properties, it is not clear which property and therefore which type of value is required by the recited "cycle."  Alternatively, MPEP 2173.05(a) applies regarding patentee as his own lexicographer in that a clear definition of "cycle" in the recited context is needed.  If appropriate, the specification also should be amended, with support identified to indicate that new matter is not being added.
1, 7, 15
receiving... register value
Interpretation of the term "register" is unclear.  For example, it is unclear whether what is required is a form of "reference" value versus a value associated with a memory location, i.e. a "register."  Possibly this is a mistranslation of or otherwise relates to "reference," as in "a reference value" to which comparisons typically are made?  Possibly the term simply should be deleted in that "value" alone may suffice.  Alternatively, MPEP 2173.05(a) applies regarding patentee as his own lexicographer in that a clear definition of "register" in the recited context is needed.
1, 7, 15
receiving physiological signal [[value]] values of the physiological signal
Interpretation of the term "receiving" is unclear.  For example, it is unclear whether what is required is "receiving" from some degree of outside source versus what appears to be the recited further analysis of data already collected and obtained by the method.  It is not clear from what and into what the recited "values" are required to be received.  Possibly the signal values are not received since they already are present in the collected signal, but the "register value" is received.  Alternatively, MPEP 2173.05(a) applies regarding patentee as his own lexicographer in that a clear definition of "receiving" in the recited context and relevant to both "signal values" and a "register value" is needed.
1, 7, 15
receiving...
within a time duration,
when the time duration reaches a given set time
The recited "within a time duration" is inconsistent with the recited "when the time duration reaches a given set time" in that it is not clear whether it is required that the "time duration" be a range of values so that "within" 
1, 7, 15
receiving... to be an extreme value
It is not clear what the recited "to be an extreme value" modifies, e.g. "a physiological signal value" or "given set time."  The subsequent recitation of "extreme value of the physiological signal value" appears to indicate the former, however, if correct, this should be clarified.
1, 7, 15
the... determining step
Lacks antecedent
2, 8, 16
obtaining two signal cycles in a time duration of a positive extreme value and in a time duration of a negative extreme value
Not interpretable
2, 8, 16
determining whether the two signal cycles respectively obtained at the positive extreme value and at the negative extreme value meet a pre-defined time duration in milliseconds
It is not clear whether what is required is the two, combined "cycles" meeting the duration together or each alone meeting the duration.
2, 5, 8, 10, 16, 19
determining an average of the two single signal cycles to be the cycle of the physiological signal
Since each recited "signal cycle" appears to correspond to either a positive or a negative extreme, then it would appear that the recited "cycle" refers only to half of what typically would be referred to as a "cycle," i.e. the portion of a periodic signal including both the positive and negative amplitude portions of the period.  This is further unclear relative to the above rejection regarding the meaning of "cycle" versus the various possible properties of a periodic signal.  Also, if a "cycle" refers only to either the positive or the negative portion of the signal, then the meaning of "cycle" relative to the "half cycle" of claim 5 is further unclear.
6, 20
obtaining...
converting...
obtaining...
The relationships of the recited "obtaining...," "converting..." and "obtaining..." of claim 6 to "the amplification, the filtering, and the separation" of claim 1 are unclear.  For example, it is not clear whether the steps of claim 6 are required as replacement to or in addition to the steps of claim 1.


Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Subject matter clear of the prior art
Pending resolution of the above 112/b rejections, claims 1-2, 5-8, 10-11, 14-16 and 19-20 appear to be clear of the prior art.  Close art, for example Simon (as cited on the 12/6/2016 IDS), does not teach the instant combination of the particular scoring of candidate pathways according to sequence mutation and expression analyses of pathway genes for selection of a drug treatment cocktail, and it is not clear that combining art with Simon to teach the above limitations would have been obvious.


Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patent eligibility -- 101 rejection of claims 1-2, 5-8, 10-11, 14-16 and 19-20
Claims 1-2, 5-8, 10-11, 14-16 and 19-20 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  See MPEP 706.03(a).II and MPEP 2106.II.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
USPTO Guidance published in the Federal Register and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of obtaining a cycle of a physiological signal including the JE elements of "obtaining the physiological signal...," "receiving...," "comparing...," "reserving...," "selecting a physiological signal value...," "repeating..." and "obtaining the cycle...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
Preliminarily, at this 1st step of the analysis, elements of independent claim 7 are interpreted as directed to the abstract idea of obtaining a cycle of a physiological signal including the JE elements of "obtaining a physiological signal...," "receiving...," "comparing...," "reserving...," "selecting a physiological signal value...," "repeating..." and "obtaining a cycle...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
Preliminarily, at this 1st step of the analysis, elements of independent claim 15 are interpreted as directed to the abstract idea of obtaining a cycle of a physiological signal including the JE elements of "obtaining a physiological signal...," "receiving...," "comparing...," "reserving...," "selecting a physiological signal value...," "repeating..." and "obtaining a cycle...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claims are analogous to an abstract idea in the form of a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed in the above guidance: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele).  
Instant examples of math concepts include the recited "series of corrections and as well as concepts inherent in recitations as the only supported embodiments.  
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
Regarding inherency of abstract ideas, the October 2019 Update guidance includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride hemihydrate' with no reference to how it was produced, SKB effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further explained by abstract ideas and natural laws.  Rather, the specification is detailing the only disclosed way that a programmer may proceed from the recited inputs to the recited outputs, e.g. through actual performance of the disclosed judicial exceptions (JEs). 
Regarding the "Meaning of 'Recites,'" the October Update states, referring to the January Guidance (emphasis added): 
The 2019 PEG did not change the meaning of 'recites' from how this term is used in the Manual of Patent Examining Procedure (MPEP)...  That is, a claim recites a judicial exception when the judicial exception is 'set forth' or 'described' in the claim. While the terms 'set forth' and 'describe' are thus both equated with 'recite,' their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diamond v. Diehr clearly stated a mathematical set forth' an identifiable judicial exception, but the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement.'
While the "set forth" language of the October Update (p. 1) approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must satisfy 101 according to its properly interpreted scope, e.g. for all embodiments on which the claim reads, e.g. according to any inherency pertinent to a given claim and disclosure accompanying that claim, i.e. consistent with the "described" meaning of "recites" as in the guidance. Thus, within a BRI, the identified abstract idea elements read on one or more embodiments which only involve manipulation of data.  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the identified elements must represent other than an abstract idea according to any relevant analysis or case law.  
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.  While the recited additional elements (e.g. hardware elements) do enable implementation of the identified JEs, those additional elements are not understood to constitute a particular machine in the context of 101 analysis, and moreover not a particular machine which then applies the JEs.  Generally the additional elements appear to be extra-solution elements related to data acquisition.
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the above USPTO guidance) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claims 1, 7 and 15 are part of one or 
The recited "collecting..." and "contact-type microphone..." are conventional data gathering/input elements, as exemplified as "were always obtained" in the instant specification at, for example, [3], and generally it is understood that the examples are well-known and routine. 
The recited "processor," "memory" and "medium" are conventional elements of a laboratory and/or computing environment, as inherent to and therefore also exemplified by the "collecting" examples above, and generally it is understood that the examples are well-known and routine.    
The recited "display" and "displaying..." are conventional post-processing elements, as inherent to and therefore also exemplified by the "collecting" examples above, and generally it is understood that the examples are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1, 7 and 15
Summing up the above Mayo/Alice analysis of claims 1, 7 and 15, each viewed as a whole and 

Remaining claims
Claims 2, 5-6, 8, 10-11, 14, 16 and 19-20 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the above-cited Office guidance, including among the step 2A, 2nd prong, bulletized "considerations" in the January 2019 guidance.
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE, corresponding to the first of the "considerations" in the Office guidance -- A claim is not directed to a JE (however, note the paragraph in the 101 rejection describing what may be included in an abstract idea).  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently "computer-related" and/or improves its relevant field: Enfish/TLI, McRO, BASCOM and Synopsys.  Since these opinions relate to inventions which were to some extent computer-related, this aspect of any analogous argument also should be addressed.  Furthermore, these arguments generally rely on there being an "improvement" clearly on the record.  One way of placing an improvement argument clearly on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no improvement without a difference); and any improvement is either explicitly recited or inherent to the all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that the argument applies to all claimed embodiments.  

2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the Office guidance -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Response to Arguments
Response to arguments regarding Claim Rejections - 35 USC 101 -- Abstract idea
Applicant states (emphasis removed/added, applicant remarks: p. 19):
Claims 1, 7, and 15 are directed to patent eligible subject matter because they show particular improvements. They can obtain the cycle of the physiological signal simply, fast, efficiently, and reliably, so that the calculation of the cycle is relatively low, the data process is relatively simple, the hardware cost and the hardware computation are greatly reduced and the calculation speed of the hardware is also improved.
The following statements are not interpretable: "obtain the cycle... simply," "obtain the cycle... fast," "obtain the cycle... efficiently," "obtain the cycle... reliably," for example in each instance with respect to what reference?  If the reference is some evidence of the previous state of the technology field, as required of a 101 explanation of improvement, then such evidence is not clear.
Additionally, the following statements are not interpretable: "calculation... is relatively low," "data process is relatively simple," "hardware computation [is] greatly reduced."
And, as to the merits of the various assertions, each is provided without clear explanation or evidence as to how and why it must result from the claims.

Applicant states (emphasis removed/added, applicant remarks: p. 19):
The electrical device of the present application is an "additional element"...
It can be agreed that, in claim 7, the recited "electrical device" comprises at least one element in addition to the identified judicial exceptions, e.g. the "contact-type microphone."  It is not clear that the entire "electrical device," comprising the software encoding the identified judicial exceptions, is an additional element.  Also, it appears that this argument applies only to claim 7.


Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631